United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-1793
                                  ___________

James R. Guglielmino,                      *
                                           *
             Appellant,                    *
                                           *
       v.                                  *
                                           *
City of Kansas City, Missouri,             *
                                           *
             Appellee,                     *
                                           *
Brandon Norwat, Brandon Police             * Appeal from the United States
Officer; D. Budd, Police Officer,          * District Court for the
                                           * Western District of Missouri.
             Defendants,                   *
                                           * [UNPUBLISHED]
Board of Police Commissioners of           *
Kansas City, Missouri,                     *
                                           *
             Appellee,                     *
                                           *
One Unidentified Kansas City,              *
Missouri Police Officer; Kelly             *
Moorhouse, Commissioner, in both           *
her individual and official capacity,      *
                                           *
             Defendants.                   *
                                      ___________

                         Submitted: September 28, 1999
                             Filed: October 12, 1999
                                 ___________
Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, James R. Guglielmino appeals the district
court’s1 orders granting summary judgment to defendants City of Kansas City, Missouri
and the members of its Board of Police Commissioners, and an earlier order of the
court granting the Board judgment on the pleadings. After de novo review, we find the
district court’s orders were proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
                                         -2-